DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (PG Pub. No. US 2019/0334035 A1) in view of Kim et al. (PG Pub. No. US 2016/0336234 A1).
Regarding claim 1, Chang teaches a semiconductor device (figs. 13A-13B), comprising: 
a substrate (¶ 0014: 110) including an active pattern (¶ 0014: 110 includes at least one fin 112), the active pattern including a plurality of source/drain patterns (¶ 0025: 150) in an upper portion thereof (fig. 13B: plurality of 150 disposed in upper portion of fin 112); 
a gate electrode (¶ 0040: 191) extending in a first direction and crossing the active pattern (fig. 13A: 191 extends in first direction across 112) which extends in a second direction (fig. 1: 112 extends in a second direction);
a pair of first gate spacers (¶ 0021: 140) on opposite sidewalls of the gate electrode (fig. 13B: pair of 140 disposed on opposing sidewalls of 191), respectively; 
a separation structure (¶¶ 0036, 0046: dielectric plug 170′ and gate trench GT2’) extending in the first direction through the active pattern (figs. 13A-13B: 170’/GT2’ extends in gate-extending direction through 112), the separation structure bisecting the active pattern (fig. 13B: 170’/GT2’ bisects 112); 
a pair of second gate spacers (140) on opposite sidewalls of the separation structure, respectively (fig. 13B: second pair of 140 disposed on opposing sidewalls of GT2’); and
a first gate dielectric pattern (¶ 0040: gate dielectric 181) between the gate electrode and the pair of first gate spacers (fig. 13B: 181 disposed between 191 and a pair of 140), 
wherein the separation structure has a round bottom surface (fig. 13B: 170’ has a rounded bottom surface) that is lower than bottom surfaces of the plurality of source/drain patterns (fig. 13B: 170’ lower than bottom surfaces of 150), 
wherein the separation structure comprises a first insulating layer (171’), a second insulating layer (173’) on the first insulating layer, and a third insulating layer (174’) on the second insulating layer, and 
wherein the first insulating layer extends from the pair of second gate spacers toward the round bottom surface (fig. 13B” 171’ extends from pair of 140 disposed on GT2’ toward bottom surface of 170’).
Chang further teaches ILD layer (¶ 0028: 160) formed over the source/drain patterns (fig. 13B: 160 formed over 150), and a contact etch stop layer (CESL) blanket formed over the substrate (¶ 0028).
Chang does not teach the semiconductor device further comprises a first gate capping pattern covering a top surface of the gate electrode, and a plurality of active contacts connected to the plurality of source/drain patterns, respectively.
Kim teaches a semiconductor device (fig. 6 among others) including a gate cap (¶ 0079: 60) covering a top surface of a gate electrode (fig. 6: 60 covers top surface of gate electrode NG1 and/or NG2, similar to 191 of Chang) and active contacts (¶ 0086: 34) connected to a plurality of source/drain patterns (fig. 6: 34 connected to source/drain regions 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor device of Chang with a gate capping pattern a plurality of active contacts, as a means to provide an electrical connection to the conductive source/drain features (Kim, ¶¶ 0086-0088) while protecting top surfaces of the gate electrodes. 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the gate capping pattern and active contacts of Kim could be combined with the device of Chang with no change in their respective functions.

Regarding claim 2, Chang in view of Kim teaches the semiconductor device of claim 1, further comprising a second gate capping pattern (Chang, 200) between the pair of second gate spacers (Chang, fig. 13B: 200 disposed between pair of 140 of GT2’), wherein the first insulating layer extends from the second gate capping pattern toward the round bottom surface (Chang, fig. 13B: 171’ extends from 200 toward round bottom surface of 170’).

Regarding claim 3, Chang in view of Kim teaches the semiconductor device of claim 1, wherein the third insulating layer has a pillar shape disposed at a center of the separation structure (Chang, fig. 13B: 174’ comprises a pillar shape at the center of 170’), and wherein the second insulating layer covers opposite sidewalls of the third insulating layer (Chang, fig. 13B: 173’ covers opposite sidewalls of 174’).

Regarding claim 5, Chang in view of Kim teaches the semiconductor device of claim 1, wherein the plurality of active contacts are arranged at a first pitch along the second direction (Kim, fig. 2: 34 arranged at a first pitch along x-axis direction), wherein a width of the separation structure between the pair of second gate spacers is smaller than the first pitch (Kim, fig. 6: width of IG1, similar to 170’ of Chang, less than pitch of contacts 34).

Regarding claim 7, Chang in view of Kim teaches the semiconductor device of claim 1, wherein the second insulating layer includes an insulating material different from the first and third insulating layers (Chang, ¶ 0035: in at least one embodiment, 173’ comprises different material from 171’ and 174’).

Regarding claim 8, Chang in view of Kim teaches the semiconductor device of claim 1, wherein the second insulating layer vertically extends between the first insulating layer and the third insulating layer (Chang, fig. 13B: 173’ vertically extends between 171’ and 174’).

Regarding claim 9, Chang in view of Kim teaches the semiconductor device of claim 1, wherein a bottom surface of the first insulating layer, a bottom surface of the second insulating layer, and a bottom surface of the third insulating layer are located at different levels (Chang, fig. 13B: bottom surfaces of 171’, 173’ and 174’ located at different levels).

Regarding claim 10, Chang in view of Kim teaches the semiconductor device of claim 9, wherein a top surface of the first insulating layer, a top surface of the second insulating layer, and a top surface of the third insulating layer are located at a same level (Chang, fig. 13B: top surfaces of 171’, 173’ and 174’ are coplanar).

Regarding claim 11, Chang in view of Kim teaches the semiconductor device of claim 1, wherein the plurality of active contacts include a first active contact and a second active contact that are respectively adjacent to both sides of the separation structure (Kim, fig.6: first and second 34 structures respectively adjacent to both sides of IG1, similar to 170’ of Chang), wherein a first one of the pair of second gate spacers is between the first active contact and the separation structure, and wherein a second one of the pair of second gate spacers is between the second active contact and the separation structure (Kim, figs. 6-7: first one of second gate spacer pair 50 between the first active contact 34 and separation structure IG1, second one of second gate spacer pair 50 between the second active contact 34 and separation structure IG1).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First contact)][AltContent: arrow][AltContent: textbox (Second contact)][AltContent: textbox (Second gate spacer 2)][AltContent: arrow][AltContent: textbox (Second gate spacer 1)][AltContent: arrow][AltContent: textbox (Separation structure)] 
    PNG
    media_image1.png
    476
    339
    media_image1.png
    Greyscale



Regarding claim 12, Chang teaches a semiconductor device (fig. 6 among others), comprising: 
a substrate (¶ 0014: 110) including an active pattern (¶ 0014: 110 includes at least one fin 112), the active pattern including a plurality of source/drain patterns (¶ 0025: 150) in an upper portion thereof (fig. 13B: plurality of 150 disposed in upper portion of fin 112);
a gate electrode (¶ 0040: 191) extending in a first direction and crossing the active pattern (fig. 13A: 191 extends in first direction across 112) which extends in a second direction (fig. 1: 112 extends in a second direction);
a pair of first gate spacers (¶ 0021: 140) on opposite sidewalls of the gate electrode (fig. 13B: pair of 140 disposed on opposing sidewalls of 191), respectively; 
a separation structure in a recess (¶¶ 0036, 0046: dielectric plug 170’ and gate trench GT2’) that is formed in the active pattern to bisect the active pattern and formed between a pair of the plurality of source/drain patterns adjacent to each other (fig. 13B: 170/GT2’ formed in and bisecting 112 between pair of 150); 
a pair of second gate spacers (140) on opposite sidewalls of the separation structure, respectively (fig. 13B: second pair of 140 disposed on opposing sidewalls of GT2’); and
a first gate dielectric pattern (¶ 0040: gate dielectric 181) between the gate electrode and the pair of first gate spacers (fig. 13B: 181 disposed between 191 and a pair of 140),
wherein the separation structure comprises a first insulating layer (171’), a second insulating layer (173’) on the first insulating layer, and a third insulating layer (174’) on the second insulating layer (fig. 13B), 
wherein the first insulating layer extends from the pair of second gate spacers along a sidewall of the recess toward a bottom of the recess (fig. 13B” 171’ extends from pair of 140 disposed on GT2’ toward bottom surface of 170’), and 
wherein a bottom surface of the first insulating layer, a bottom surface of the second insulating layer, and a bottom surface of the third insulating layer are located at different levels (fig. 13B: bottom surfaces of 171’, 173’ and 174’ located at different levels).
Chang further teaches ILD layer (¶ 0028: 160) formed over the source/drain patterns (fig. 13B: 160 formed over 150), and a contact etch stop layer (CESL) blanket formed over the substrate (¶ 0028).
Chang does not teach the semiconductor device further comprises a first gate capping pattern covering a top surface of the gate electrode, and a plurality of active contacts connected to the plurality of source/drain patterns, respectively.
Kim teaches a semiconductor device (fig. 6 among others) including a gate cap (¶ 0079: 60) covering a top surface of a gate electrode (fig. 6: 60 covers top surface of gate electrode NG1 and/or NG2, similar to 191 of Chang) and active contacts (¶ 0086: 34) connected to a plurality of source/drain patterns (fig. 6: 34 connected to source/drain regions 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor device of Chang with a gate capping pattern a plurality of active contacts, as a means to provide an electrical connection to the conductive source/drain features (Kim, ¶¶ 0086-0088) while protecting top surfaces of the gate electrodes. 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the gate capping pattern and active contacts of Kim could be combined with the device of Chang with no change in their respective functions.

Regarding claim 13, Chang in view of Kim teaches the semiconductor device of claim 12, wherein the bottom of the recess is round (Chang, fig. 13B: recess comprising 170’ is rounded) and lower than bottom surfaces of the plurality of source/drain patterns (Chang, fig. 13B: recess comprising 170’ is lower than bottom surfaces of 150).

Regarding claim 14, Chang in view of Kim teaches the semiconductor device of claim 12, further comprising a second gate capping pattern (Chang, 200) between the pair of second gate spacers (Chang, fig. 13B: 200 disposed between pair of 140 of GT2’), wherein the first insulating layer extends from the second gate capping pattern toward the round bottom surface (Chang, fig. 13B: 171’ extends from 200 toward round bottom surface of 170’).

Regarding claim 15, Chang in view of Kim teaches the semiconductor device of claim 12, wherein the third insulating layer has a pillar shape disposed at a center of the separation structure (Chang, fig. 13B: 174’ comprises a pillar shape at the center of 170’), and wherein the second insulating layer covers opposite sidewalls of the third insulating layer (Chang, fig. 13B: 173’ covers opposite sidewalls of 174’).

Regarding claim 16, Chang in view of Kim teaches the semiconductor device of claim 12, wherein a top surface of the first insulating layer, a top surface of the second insulating layer, and a top surface of the third insulating layer are located at a same level (Chang, fig. 13B: top surfaces of 171’, 173’ and 174’ are coplanar).
Regarding claim 17, Chang teaches a semiconductor device (figs. 10A-10B among others), comprising: 
a substrate (¶ 0014: 110) including an active pattern (¶ 0014: 110 includes at least one fin 112), the active pattern including a plurality of source/drain patterns (¶ 0025: 150) in an upper portion thereof (fig. 10B: plurality of 150 disposed in upper portion of fin 112);
a gate electrode (¶ 0040: 191 and/or 193) extending in a first direction and crossing the active pattern (fig. 10A: 191 and 193 extend in first direction across 112) which extends in a second direction (fig. 1: 112 extends in a second direction);
a pair of first gate spacers (¶ 0021: 140) on opposite sidewalls of the gate electrode (fig. 10B: pairs of 140 disposed on opposing sidewalls of 191 and 193), respectively; 
a separation structure in a recess (¶¶ 0030, 0036: dielectric plug 170’ in gate trench GT2) that is formed in the active pattern to bisect the active pattern and formed between a pair of the plurality of source/drain patterns adjacent to each other (fig. 10B: 170/GT2 formed in and bisecting 112 between pair of 150); 
a pair of second gate spacers (140) on opposite sidewalls of the separation structure, respectively (fig. 10B: second pair of 140 disposed on opposing sidewalls of 170’); and
a first gate dielectric pattern (¶ 0040: gate dielectric 181 and/or 183) between the gate electrode and the pair of first gate spacers (fig. 10B: 181 and 183 respectively disposed between 191 and a pair of 140, and between 193 and a pair of 140),
wherein the separation structure comprises a first insulating layer (171’), a second insulating layer (173’) on the first insulating layer, and a third insulating layer (174’) on the second insulating layer (fig. 10B),
wherein the first insulating layer extends from a top surface of the separation structure along the sidewalls of the pair of second spacers and the opposite sidewalls of the recess toward a bottom of the recess (fig. 10B: 171’ extends from top surface of 170’, along sidewalls of second pair of 140 and opposite sidewalls of GT2 toward bottom of GT2).
Chang further teaches ILD layer (¶ 0028: 160) formed over the source/drain patterns (fig. 13B: 160 formed over 150), and a contact etch stop layer (CESL) blanket formed over the substrate (¶ 0028).
Chang does not teach the semiconductor device further comprises a first gate capping pattern covering a top surface of the gate electrode, or a plurality of active contacts connected to the plurality of source/drain patterns, respectively.
Kim teaches a semiconductor device (fig. 6 among others) including a gate cap (¶ 0079: 60) covering a top surface of a gate electrode (fig. 6: 60 covers top surface of gate electrode NG1 and/or NG2, similar to 191 of Chang) and active contacts (¶ 0086: 34) connected to a plurality of source/drain patterns (fig. 6: 34 connected to source/drain regions 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor device of Chang with a gate capping pattern a plurality of active contacts, as a means to provide an electrical connection to the conductive source/drain features (Kim, ¶¶ 0086-0088) while protecting top surfaces of the gate electrodes. 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the gate capping pattern and active contacts of Kim could be combined with the device of Chang with no change in their respective functions.

Regarding claim 18, Chang in view of Kim teaches the semiconductor device of claim 17, wherein the bottom of the recess is round and lower than bottom surfaces of the plurality of source/drain patterns (Chang, fig. 10B: bottom of GT2 is round and lower than bottom surfaces of 150).

Regarding claim 19, Chang in view of Kim teaches the semiconductor device of claim 17, wherein a bottom surface of the first insulating layer, a bottom surface of the second insulating layer, and a bottom surface of the third insulating layer are located at different levels (fig. 10B: bottom surfaces of 171’, 173’ and 174’ located at different levels), and wherein a top surface of the first insulating layer, a top surface of the second insulating layer, and a top surface of the third insulating layer are located at a same level (Chang, fig. 13B: top surfaces of 171’, 173’ and 174’ are coplanar).

Regarding claim 20, Chang in view of Kim teaches the semiconductor device of claim 17, wherein the third insulating layer has a pillar shape disposed at a center of the separation structure (Chang, fig. 10B: 174’ has a pillar shape disposed at a center of 170’), and wherein the second insulating layer covers opposite sidewalls of the third insulating layer (Chang, fig. 10B: 173’ covers opposite sidewalls of 174’).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Kim as applied to claim 1 above, and further in view of Chen et al. (PG Pub. No. US 2017/0287933 A1).
Regarding claim 4, Chang in view of Kim teaches the semiconductor device of claim 1, wherein the pair of first gate spacers are spaced apart from each other by a first distance with the gate electrode interposed therebetween (Chang, fig. 10B: first pair of 140 spaced apart by 191).
Chang in view of Kim is silent to wherein a width of the separation structure between the pair of second gate spacers is smaller than the first distance.
Chen teaches a separation structure (¶ 0029 & fig. 3B: 312, similar to 170’ of Chang) with a relatively narrow width (¶ 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the separation structure width of Chang in view of Kim, as a means to provide a device without a significant area penalty (Chen, ¶ 0032).  Furthermore, it has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
In the instant case, there is a design need to solve the problem of providing a separation structure without a significant area penalty, and there are a finite number of predictable solutions (separation structure between the pair of second gate spacers is the same as, greater than, or less than the first distance).  Accordingly, it would have been obvious to said artisan to adjust the separation structure width to meet the limitation of “a width of the separation structure between the pair of second gate spacers smaller than the first distance”.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Kim as applied to claim 1 above, and further in view of Tseng et al. (PG Pub. No. US 2018/0040694 A1).
Regarding claim 6, Chang in view of Kim teaches the semiconductor device of claim 1, further comprising a second dielectric pattern between the separation structure and the pair of second gate spacers (Kim, 117 and/or 119 disposed between spacers 50 of IG1 structure 140).  Chang in view of Kim further teaches the second dielectric pattern comprises oxide and/or nitride (Kim, ¶¶ 0109, 0112).
Chang in view of Kim does not teach the second dielectric pattern comprises a high-k dielectric material the same as that of the first gate dielectric pattern.
Tseng teaches a dielectric pattern (¶ 0043: 320) between a separation structure and a second pair of gate spacers (fig. 11: 320 disposed between single diffusion break (SDB) isolation structure, similar to 170’ of Chang and/or IG1 of Kim, and gate spacers 184, similar to 140 of Chang and/or 50 of Kim), wherein the dielectric pattern comprises a high-k dielectric material the same as that of a first gate dielectric pattern (¶ 0043: 320 comprises high-k material formed in a plurality of gate trenches 170 and 180).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric pattern of Chang in view of Kim with the high-k material of Tseng, as a means to provide dielectric material suitable for a diffusion break structure (Tseng, 0043) having a smaller width to achieve a smaller layout area, prevent the epitaxial bridging issue between the adjacent distal ends of the closely spaced fin segments, and improve the yield of the source/drain contact plugs disposed at the distal ends (Tseng, ¶ 0005).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the high-gate gate dielectric of Tseng is suitable to provide the dielectric pattern of Chang in view of Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng (PG Pub. No. US 2020/0066895 A1) teaches a semiconductor device (fig. 2L among others) including a gate cap (¶ 0033: 130) covering a top surface of a gate electrode (fig. 2L: 130 covers top surface of gate electrode 128, similar to 191 of Chang) and active contacts (¶ 0034: 132) connected to a plurality of source/drain patterns (fig. 2L 132 connected to source/drain epitaxial layer 110).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894